 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe ObjectionsThe Regional Director found that the Employer caused all of theemployees in the voting unit to stop work and assemble in the grindingroom at 4 p.m., on July 1, 1958, a half hour before the election.Onthis occasion, the Employer addressed the employees and stronglyurged them to vote against the Union.We find, in agreement withthe Regional Director, that the speech delivered under the aboveconditions was violative of the Board's 24-hour election rule, asexpressed in thePeerless Plywoodcase,4 and that the fact that theEmployer was not aware of this rule is immaterial.5 In these cir-cumstances, we shall therefore set the first election aside and directthat a new election be conducted.,The ChallengesAs we are setting aside the election and directing a new election,we find it unnecessary to pass upon any of the challenged ballots.However, those persons considered in the pending unfair labor prac-tice proceedings against the Employer may vote in the second electionsubject to challenge.[The Board set aside the election held on July 1, 1958.][Text of Direction of Second Election omitted from publication.]4 Peerless Plywood Company,107 NLRB 427.5 Banner DieFixture Co.,107 NLRB 1332.East Tennessee Packing CompanyandUnited PackinghouseWorkers of America, AFL-CIO, Petitioner.Case No. 10-RC-4161.November 21, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Courtney Carswell, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'1Independent Union of Meat Cutters and Packinghouse Employees intervened on thebasis of a contractual interest.122 NLRB No. 25. EAST TENNESSEEPACKING COMPANY2053.On August 31, 1955, the Employer and the Intervenor executeda contract covering the employees now sought by the Petitioner. Thiscontract by its terms was to expire on August 30, 1958, and to renewautomatically for 3-year periods thereafter, absent 60 days' notice tomodify.TheMill Bdate of the contract, July 2, 1958, was allowedto pass without notice from either party to modify. On June 30, 1958,the Petitioner requested recognition from the Employer, and on July9, filed a petition with the Board..The Employer and the Intervenor contend that the petition isbarred by their contract of August 31, 1955, or by the automaticrenewal thereof. In the recentPacific Coast Association of Pulp andPaper Manufacturerscase,' the Board decided that "henceforth avalid contract having a fixed term or duration shall constitute a barfor as much of its term as does not exceed 2 years(emphasis supplied)and that any contract having a fixed term in excess of 2 years shall betreated, for the purpose of contract bar, as a contract for a fixed termof 2 years, notwithstanding the fact that a substantial part of theindustry of which the contracting employer is a part may be coveredby contracts for a longer term."As the petition in the instant casewas filed more than 2 years after the effective date of the August 31,1955, contract, we find that it is not barred by that contract.Neither is there a renewed contract which might serve as a bar,contrary to the contentions of the Employer and the Intervenor. Evenassumingthat the contract of August 31, 1955, was automaticallyrenewed on itsMill Bdate of July 2, 1958,' the renewed contractwould not become effective until August 31, 1958, after the expirationdate of the old contract, and the petition herein was filed on July 9,1958, prior to such effective date.The Board has held that a petitionis timely if filed prior to theeffectivedate of a contract where thecontract by its terms goes into effect at sometime subsequent to itsexecution 4Accordingly, we find there is no bar to the petition, andthat a question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within Section 9(c) (1)and Section 2 (6) and (7) of the Act.':4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within Section2 121 NLRB 990.$TheGeneral Electric X-Rayrule on which the Petitioner relied was overruled by theBoard inDeluxe Metal Furniture Company,121 NLRB 995.4Deluxe Metal Furniture Company,supra,footnote 6.See alsoNational BroadcastingCompany, Inc.,104 NLRB 587. It is also clear that the Mill B period was not an in-sulated period.Thus, the Board said in theDeluxe Metal Furniture Companycase,supra:"Where the contract is one of `unreasonable duration,'the insulated-period- willbe the last 60 days of the reasonable period."6As we find the existing contract to be no bar on other grounds, it is not necessaryfor us to consider the effect of a wage reopening request made by the Intervenor onJuly 2, 1958. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARD9(b) of the Act: a All production and maintenance employees at theEmployer's Knoxville, Tennessee, plant, including employees in thetransportation and shipping departments, and leadmen, but excludingall office and plant clerical employees, salesmen, buyers, professionalemployees, guards, and supervisors as defined in the Act.[Text of Direction of Election' omitted from publication.]9 The appropriate unit was stipulated at the hearing.7 It was agreed that all employeeslaid off sinceMay 1, 1957,were temporarily maid or,and would be eligible to participatein the election.Crane Carrier CorporationandLocal 790, International Associa-tion of Machinists,AFL-CIO,Petitioner.Case No. 16-RC-2266.November 24, 1958SECOND SUPPLEMENTAL DECISION AND CERTIFICA-TION OF RESULTS OF ELECTIONPursuant to a Decision and Direction of Election dated March 24,1958,1 an election by secret ballot was conducted on April 17, 1958,by the Regional Director for the Sixteenth Region among the em-ployees in the unit found appropriate by the Board. Following theelection, a tally of ballots was furnished the parties which shows thatof 86 ballots cast, 42 were for the Petitioner, 42 were against thePetitioner, and 2 were challenged.On April 24, 1958, the Petitionerfiled eight objections to conduct affecting the results of the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation of the challenges and objections,and on May 26,1958, issued his report on challenged ballots and objec-tions, recommending that only the objection concerning the meetingsin the Employer's conference room be sustained and that the chal-,lenges to the ballots be overruled.The Employer thereafter filedexceptions to the Regional Director's recommendations concerningthe 1 objection and 1 of the challenged ballots.On August 29, 1958, the Board issued a Supplemental Decision 2wherein it deferred ruling on the objection but directed the RegionalDirector to open and count one challenged ballot.The revised tallyof ballots thereafter prepared by the Regional Director shows that amajority of ballots-43-were cast against the Petitioner.The ob-jection which is in issue is now before the Board for ruling.1Unpublished.8121 NLRB 756.122 NLRB No. 32.